DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003] recites “The control circuit may be configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and closing the mechanical switch thereafter.” Examiner believes applicant intends this phrase to read ‘The control circuit may be configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and opening the mechanical switch thereafter.’ as it is not clear how creating a connection in the path between serially connected items in a circuit can comprise interrupting a connection.
Paragraph [0028] refers to the substation and the transformer as item 22, while also referring to the substation as item 20, while the figures appear to show the transformer/substation transformer as item 22 and the substation as item 20.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the phrase “responsive to the a second fault condition”. Examiner believes the word ‘the’ is a typographical error and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the phrase “the control circuit is configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and closing the mechanical switch thereafter” is recited. It is unclear how closing the mechanical switch can interrupt a connection of the AC source to the load, as the specification, drawings, and claims upon which Claim 3 depends seem to indicate that one would open the mechanical switch to interrupt the connection, not close it. It is not clear how creating a connection in the path between serially connected items in a circuit can comprise interrupting a connection. For purposes of examination, Examiner interprets this phrase as ‘the control circuit is configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and opening the mechanical switch thereafter.’


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (B. -R. Park, S. -W. Han and H. -Y. Cha, "Diode Bridge Embedded AlGaN/GaN Bidirectional Switch," in IEEE Electron Device Letters, vol. 36, no. 4, pp. 324-326, April 2015, doi: 10.1109/LED.2015.2398459.) in view of Telefus (US PGPub No. US 20200366079 A1).

Regarding Claim 1, Park teaches An apparatus comprising: 
a diamond switch comprising a diode network having a first node (See Fig. 1(d), showing diamond switch with nodes), a second node (See Fig. 1(d), showing diamond switch with nodes), and a semiconductor switch configured to couple third and fourth nodes of the diode network to one another (See Fig. 1(d), showing diamond switch with nodes); and 
control…the semiconductor switch (See Fig. 2, inset of Fig. 5; Section III, Paragraph 3: “the gate-source pulse voltage of (0-8 V) was supplied with 1 kHz square wave chopping pulses”).
Park does not explicitly teach a second node configured to be coupled to a load and a mechanical switch configured to couple an AC power source to the first node and a control circuit configured to control the mechanical switch and the semiconductor switch (Emphasis added by Examiner).
Telefus teaches a second node configured to be coupled to a load (See Figs. 1A, 2A, 2B, 3A, 3B, showing load coupled) and a mechanical switch configured to couple an AC power source to the first node (See Figs. 1A, 2A, 2B, 3A, 3B, showing mechanical switch coupled to AC power source) and a control circuit (See Figs. 2A, 2B, 3A, 3B, showing control circuitry; [0088]: “In some embodiments, the switch control circuitry 308 is responsive to control signals received from the processor 220 (over a control line 308-1)”) configured to control the mechanical switch and the semiconductor switch (See Figs. 2A, 2B, 3A, 3B, showing control circuitry coupled to switches; [0083]: “switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302… switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include a second node configured to be coupled to a load and a mechanical switch configured to couple an AC power source to the first node and a control circuit configured to control the mechanical switch and the semiconductor switch (Emphasis added by Examiner), as taught by Telefus.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Regarding Claim 2, Park in view of Telefus teaches the apparatus of claim 1.
Park does not explicitly teach wherein the control circuit is configured to connect the AC power source to the load by closing the mechanical switch and turning on the semiconductor switch thereafter.
Telefus teaches the control circuit is configured to connect the AC power source to the load by closing the mechanical switch and turning on the semiconductor switch ([0083]: “The intelligent circuit breaker 300 comprises an air-gap electromagnetic switch 302, a solid-state bidirectional switch 304, switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302, a manual switch 307 that allows a user to manually open and close the air-gap electromagnetic switch 302, and switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304.”; [0087]: “the air-gap electromagnetic switch 302 is connected in series with the solid-state bidirectional switch 304 between the line input terminal and the load output terminal of the intelligent circuit breaker 300”) thereafter ([0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the control circuit is configured to connect the AC power source to the load by closing the mechanical switch and turning on the semiconductor switch thereafter, as taught by Telefus.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Park in view of Telefus teaches the apparatus of claim 2.
Park does not explicitly teach wherein the control circuit is configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and closing the mechanical switch thereafter.
Telefus teaches wherein the control circuit is configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and closing the mechanical switch thereafter ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the control circuit is configured to interrupt a connection of the AC source to the load by turning off the semiconductor switch and closing the mechanical switch thereafter, as taught by Telefus.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Regarding Claim 6, Park in view of Telefus teaches the apparatus of claim 1.
Park does not explicitly teach wherein the control circuit is configured to sense a fault connected to the second node and to responsively turn off the semiconductor switch and open the mechanical switch thereafter.
Telefus teaches wherein the control circuit is configured to sense a fault connected to the second node and to responsively turn off the semiconductor switch and open the mechanical switch thereafter ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the control circuit is configured to sense a fault connected to the second node and to responsively turn off the semiconductor switch and open the mechanical switch thereafter, as taught by Telefus.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Regarding Claim 7, Park in view of Telefus teaches the apparatus of claim 6.
Park does not explicitly teach wherein the control circuit is configured to turn off the semiconductor switch and open the mechanical switch thereafter responsive to detection of an arc flash.
Telefus teaches wherein the control circuit is configured to turn off the semiconductor switch and open the mechanical switch thereafter responsive to detection of an arc flash ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”; [0340]: “all exemplary embodiments of intelligent circuit breakers as illustrated through the figures can be configured to include arc-fault and/or ground-fault sensing and protection capabilities”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the control circuit is configured to turn off the semiconductor switch and open the mechanical switch thereafter responsive to detection of an arc flash, as taught by Telefus
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park () in view of Telefus (US PGPub No. US 20200366079 A1) and Giuntini (US PGPub No. US 20180076659 A1).

Regarding Claim 4, Park in view of Telefus teaches the apparatus of claim 2, and modulating the semiconductor switch (See Fig. 2, inset of Fig. 5; Section III, Paragraph 3: “the gate-source pulse voltage of (0-8 V) was supplied with 1 kHz square wave chopping pulses”).
Park does not explicitly teach wherein the load is coupled to the second node by a transformer and wherein the control circuit is configured to pre-charge the transformer by closing the mechanical switch and modulating the semiconductor switch thereafter.
Telefus teaches wherein the load is coupled to the second node (See Figs. 1A, 2A, 2B, 3A, 3B, showing load coupled)…and wherein the control circuit is configured to pre-charge ([0111]: “The inrush protection circuit 410 is configured to limit the magnitude of input current to the AC-to-DC converter circuit 400.”; [0114]: “In other embodiments, for high-power and high-efficiency applications, the inrush protection circuitry 410 comprises switch elements that are configured to allow current to flow through the resistors 411 and 412 at startup, and then bypass the resistors 411 and 412 once steady state operation is reached.”)…clos[e] the mechanical switch and modulat[e] the semiconductor switch thereafter ([0236]: “in some embodiments, power modulation comprises controlling one or more of the switches 1604 and 1606 to vary the power that is delivered to the load”; [0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the load is coupled to the second node…and wherein the control circuit is configured to pre-charge…clos[e] the mechanical switch and modulat[e] the semiconductor switch thereafter, as taught by Telefus
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.
Park in view of Telefus does not explicitly teach wherein the load is coupled to the second node by a transformer and wherein the control circuit is configured to pre-charge the transformer by closing the mechanical switch and modulating the semiconductor switch thereafter (Emphasis added by Examiner).
Giuntini teaches wherein the load is coupled to the second node by a transformer ([0021]: “a power distribution unit (PDU) transformer is coupled between loads 120, 122, 124, 126 and system 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the load is coupled to the second node by a transformer, as taught by Giuntini.
Doing so would allow one to achieve the proper, necessary transfer of current to the device that comprises the load, as is known to do using transformers. 

Regarding Claim 5, Park in view of Telefus teaches the apparatus of claim 1.
Park does not explicitly teach wherein the control circuit is configured to close into a fault by closing the mechanical switch and turning on the semiconductor switch thereafter.
Telefus teaches wherein the control circuit is configured to close…by closing the mechanical switch and turning on the semiconductor switch thereafter ([0083]: “The intelligent circuit breaker 300 comprises an air-gap electromagnetic switch 302, a solid-state bidirectional switch 304, switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302, a manual switch 307 that allows a user to manually open and close the air-gap electromagnetic switch 302, and switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304.”; [0087]: “the air-gap electromagnetic switch 302 is connected in series with the solid-state bidirectional switch 304 between the line input terminal and the load output terminal of the intelligent circuit breaker 300”; [0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include wherein the control circuit is configured to close...by closing the mechanical switch and turning on the semiconductor switch thereafter
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.
Park in view of Telefus does not explicitly teach close into a fault (Emphasis added by Examiner).
However, it is known in the art to close into faults.
Nevertheless, Giuntini teaches close into a fault ([0048]: “Controller 200 opens and closes static switch modules, circuit breakers, switches, and the like within system 300 to isolate the fault. For example, if a UPS has a fault condition, controller 200 is configured to close a respective static switch to facilitate transmitting sufficient fault current from the ring bus to the fuse”; [0050]: “controller 200 closes the static switch to isolate the fault from system 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include close into a fault, as taught by Giuntini.
Doing so would allow one to isolate a fault from a system or dissipate a fault from a system, and prevent potential damage or danger from said fault, as is known in the art.

Regarding Claim 8, Park in view of Telefus teaches the apparatus of claim 6.
Park does not explicitly teach further comprising a fuse connected in series with the diamond switch and wherein the control circuit is configured to turn off the semiconductor switch and open the mechanical switch responsive to a first fault condition and to allow the fuse to clear the fault responsive to the a second fault condition.
Telefus teaches further comprising a fuse connected in series with the diamond switch (See Figs. 2B and 3B, showing fuse in series with switches; ‘diamond’ taught by Park, see Claim 1) and wherein the control circuit is configured to turn off the semiconductor switch and open the mechanical switch responsive to a first fault condition ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”).
Park in view of Telefus does not explicitly teach and to allow the fuse to clear the fault responsive to the a second fault condition. 
Giuntini teaches to allow the fuse to clear the fault responsive to the a second fault condition ([0020]: “In one embodiment, system 100 further includes fuses (not shown in FIG. 1) coupled to UPSs 102, 104, 106, 108 that are configured to electrically disconnect UPSs 102, 104, 106, 108 from system 100 when a fault condition occurs”; [0038]: “the fault current (i.e., current delivered in response to a fault condition) provided by ring bus 318 through static switch modules 340, 342, 344 is configured to be sufficient to blow a fuse associated with the faulted UPS to disconnect the faulted UPS from system 300”; [0042]: “fuses 404, 504 are configured to electrically disconnect UPSs 402, 502 from ring bus 410, 510 and loads 414, 514 when fuses 404, 504 receive a current that exceeds a predetermined current threshold. When the fault condition results in substantially no power generated by UPSs 402, 502, ring buses 410, 510 are configured to provide a fault current that exceeds the current threshold to fuses 404, 504. Fuses 404, 504 are melted by the fault current to electrically disconnect faulted UPSs 402, 502.”; [0048]: “if a UPS has a fault condition, controller 200 is configured to close a respective static switch to facilitate transmitting sufficient fault current from the ring bus to the fuse to disconnect the fuse”; Claim 3: “a first fuse coupled to said associated UPS, wherein said first fuse electrically disconnects said associated UPS from said ring bus in response to a fault current from said ring bus exceeding a predetermined threshold, wherein said at least one static switch is selectively switchable to selectively bypass said at least one choke to provide the fault current to said first fuse.”; Claim 20: “electrically disconnecting the associated UPS from the ring bus by electrically disconnecting a fuse associated with the associated UPS using the fault current, wherein the fault current exceeds a predetermined threshold current of the fuse”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include to allow the fuse to clear the fault responsive to the a second fault condition, as taught by Giuntini.
Doing so would allow one to avoid damage by clearing a fault with a fuse, as is known in the art to be a simple means for doing so, if it is determined that the proper circumstances for the fuse to do so exist, as taught by Giuntini.

Regarding Claim 9, Park in view of Telefus and Giuntini teaches the apparatus of claim 8.
Park does not explicitly teach wherein the first fault condition comprises an arc flash.
Telefus teaches wherein the first fault condition comprises an arc flash ([0340]: “all exemplary embodiments of intelligent circuit breakers as illustrated through the figures can be configured to include arc-fault and/or ground-fault sensing and protection capabilities”).

Claims 10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Telefus (US PGPub No. US 20200366079 A1) in view of Giuntini (US PGPub No. US 20180076659 A1).

Regarding Claim 10, Telefus teaches an apparatus comprising:  
a mechanical switch having a first terminal coupled to an AC power source (See Figs. 1A, 2A, 2B, 3A, 3B, showing switch coupled to AC power source); 
a solid-state switch configured to couple a second terminal of the mechanical switch to (See Figs. 3A, 3B, showing SS switch coupled to mechanical switch); and 
a control circuit configured to control the mechanical switch and the solid-state switch (See Figs. 2A, 2B, 3A, 3B, showing control circuitry coupled to switches; [0083]: “switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302… switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304”; [0088]: “In some embodiments, the switch control circuitry 308 is responsive to control signals received from the processor 220 (over a control line 308-1)”).
Telefus does not explicitly teach a substation comprising an input transformer and the input transformer of the substation.
Giuntini teaches a substation comprising an input transformer and the input transformer of the substation ([0003]: “UPSs may be utilized in a number of applications (e.g., utility substations, industrial plants, marine systems, high security systems, hospitals, datacomm and telecomm centers, semiconductor manufacturing sites, nuclear power plants, etc.).”; [0021]: “a power distribution unit (PDU) transformer is coupled between loads 120, 122, 124, 126 and system 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include a substation comprising an input transformer and the input transformer of the substation, as taught by Giuntini.
Doing so would allow one to achieve the proper, necessary transfer of current to the device or devices that comprise the remainder of the substation, as is known to do using transformers in the applications stated by Giuntini above.

Regarding Claim 12, Telefus in view of Giuntini teaches the apparatus of claim 10, wherein the control circuit is configured to connect the AC power source to the input transformer by closing the mechanical switch and turning on the solid-state switch ([0083]: “The intelligent circuit breaker 300 comprises an air-gap electromagnetic switch 302, a solid-state bidirectional switch 304, switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302, a manual switch 307 that allows a user to manually open and close the air-gap electromagnetic switch 302, and switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304.”; [0087]: “the air-gap electromagnetic switch 302 is connected in series with the solid-state bidirectional switch 304 between the line input terminal and the load output terminal of the intelligent circuit breaker 300”) thereafter ([0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).

Regarding Claim 13, Telefus in view of Giuntini teaches the apparatus of claim 10, wherein the control circuit is configured to pre-charge ([0111]: “The inrush protection circuit 410 is configured to limit the magnitude of input current to the AC-to-DC converter circuit 400.”; [0114]: “In other embodiments, for high-power and high-efficiency applications, the inrush protection circuitry 410 comprises switch elements that are configured to allow current to flow through the resistors 411 and 412 at startup, and then bypass the resistors 411 and 412 once steady state operation is reached.”)…by modulating the solid-state switch ([0236]: “in some embodiments, power modulation comprises controlling one or more of the switches 1604 and 1606 to vary the power that is delivered to the load”; [0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).
Telefus does not explicitly teach the input transformer.
Giuntini teaches the input transformer ([0021]: “a power distribution unit (PDU) transformer is coupled between loads 120, 122, 124, 126 and system 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include the input transformer.
Doing so would allow one to achieve the proper, necessary transfer of current to the device or devices that comprise the remainder of the substation, as is known to do using transformers in the applications stated by Giuntini above in Claim 10.

Regarding Claim 14, Telefus in view of Giuntini teaches the apparatus of claim 10, wherein the control circuit is configured to close…by closing the mechanical switch and turning on the solid-state switch thereafter ([0083]: “The intelligent circuit breaker 300 comprises an air-gap electromagnetic switch 302, a solid-state bidirectional switch 304, switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302, a manual switch 307 that allows a user to manually open and close the air-gap electromagnetic switch 302, and switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304.”; [0087]: “the air-gap electromagnetic switch 302 is connected in series with the solid-state bidirectional switch 304 between the line input terminal and the load output terminal of the intelligent circuit breaker 300”; [0308]: “When the air-gap electromagnetic switch 2420 is closed, the switch controller 2470 will proceed to generate a gate control signal to place the solid-state switch 2410 into a switched-on state (block 2606). The solid-state switch 2410 may be switched-on at any time after the air-gap electromagnetic switch 2420 is closed.”).
Telefus does not explicitly teach close into a fault (Emphasis added by Examiner).
However, it is known in the art to close into faults.
Nevertheless, Giuntini teaches close into a fault ([0048]: “Controller 200 opens and closes static switch modules, circuit breakers, switches, and the like within system 300 to isolate the fault. For example, if a UPS has a fault condition, controller 200 is configured to close a respective static switch to facilitate transmitting sufficient fault current from the ring bus to the fuse”; [0050]: “controller 200 closes the static switch to isolate the fault from system 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include close into a fault, as taught by Giuntini.
Doing so would allow one to isolate a fault from a system or dissipate a fault from a system, and prevent potential damage or danger from said fault, as is known in the art.

Regarding Claim 15, Telefus in view of Giuntini teaches the apparatus of claim 10, further comprising a fuse coupled in series with the solid-state switch (See Fig. 3B, showing fuse in series with SS switch).

Regarding Claim 16, Telefus in view of Giuntini teaches the apparatus of claim 15, wherein the control circuit is configured to turn off the solid-state switch and open the mechanical switch responsive to a first fault condition ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”).
Telefus does not explicitly teach to allow the fuse to open responsive to a second fault condition.
Giuntini teaches to allow the fuse to open responsive to a second fault condition ([0020]: “In one embodiment, system 100 further includes fuses (not shown in FIG. 1) coupled to UPSs 102, 104, 106, 108 that are configured to electrically disconnect UPSs 102, 104, 106, 108 from system 100 when a fault condition occurs”; [0038]: “the fault current (i.e., current delivered in response to a fault condition) provided by ring bus 318 through static switch modules 340, 342, 344 is configured to be sufficient to blow a fuse associated with the faulted UPS to disconnect the faulted UPS from system 300”; [0042]: “fuses 404, 504 are configured to electrically disconnect UPSs 402, 502 from ring bus 410, 510 and loads 414, 514 when fuses 404, 504 receive a current that exceeds a predetermined current threshold. When the fault condition results in substantially no power generated by UPSs 402, 502, ring buses 410, 510 are configured to provide a fault current that exceeds the current threshold to fuses 404, 504. Fuses 404, 504 are melted by the fault current to electrically disconnect faulted UPSs 402, 502.”; [0048]: “if a UPS has a fault condition, controller 200 is configured to close a respective static switch to facilitate transmitting sufficient fault current from the ring bus to the fuse to disconnect the fuse”; Claim 3: “a first fuse coupled to said associated UPS, wherein said first fuse electrically disconnects said associated UPS from said ring bus in response to a fault current from said ring bus exceeding a predetermined threshold, wherein said at least one static switch is selectively switchable to selectively bypass said at least one choke to provide the fault current to said first fuse.”; Claim 20: “electrically disconnecting the associated UPS from the ring bus by electrically disconnecting a fuse associated with the associated UPS using the fault current, wherein the fault current exceeds a predetermined threshold current of the fuse”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include to allow the fuse to open responsive to a second fault condition, as taught by Giuntini.
Doing so would allow one to avoid damage by clearing a fault with a fuse, as is known in the art to be a simple means for doing so, if it is determined that the proper circumstances for the fuse to do so exist, as taught by Giuntini.

Regarding Claim 17, Telefus in view of Giuntini teaches the apparatus of claim 16, wherein the control circuit is configured to detect the first fault condition responsive to detection of an arc flash ([0340]: “all exemplary embodiments of intelligent circuit breakers as illustrated through the figures can be configured to include arc-fault and/or ground-fault sensing and protection capabilities”).

Regarding Claim 18, Telefus teaches a method comprising: 
coupling…an AC power source via a solid-state switch and a mechanical switch coupled in series (See Figs. 3A and 3B, showing switches and power sources in series); and 
controlling the mechanical switch and the solid-state switch (See Figs. 2A, 2B, 3A, 3B, showing control circuitry coupled to switches; [0083]: “switch control circuitry 306 that is configured to control operation of the air-gap electromagnetic switch 302… switch control circuitry 308 that is configured to control operation of the solid-state bidirectional switch 304”; [0088]: “In some embodiments, the switch control circuitry 308 is responsive to control signals received from the processor 220 (over a control line 308-1)”) responsive to a state ([0085]: “In some embodiments, the switch control circuitry 308 is responsive to control signals from one or more of the sensors (e.g., current sensor 204, voltage sensors 206 and 208 etc.) to determine when to open the air-gap electromagnetic switch 302 in response to fault conditions detected by the sensors. In some embodiments, the switch control circuitry 306 is responsive to control signals received from the processor 220 (over a control line 306-1) to control the opening of the air-gap electromagnetic switch 302 in response to fault conditions such as short-circuit faults, over-current faults, and other faults that are detected by the processor 220 as a result of the processor 220 analyzing sensor data obtained from the current sensor 204 and the voltage sensor 206 and 208.).
Telefus does not explicitly teach an input transformer of a substation and of the substation.
Giuntini teaches an input transformer of a substation and of the substation ([0003]: “UPSs may be utilized in a number of applications (e.g., utility substations, industrial plants, marine systems, high security systems, hospitals, datacomm and telecomm centers, semiconductor manufacturing sites, nuclear power plants, etc.).”; [0021]: “a power distribution unit (PDU) transformer is coupled between loads 120, 122, 124, 126 and system 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include an input transformer of a substation and of the substation.
Doing so would allow one to achieve the proper, necessary transfer of current to the device or devices that comprise the remainder of the substation, as is known to do using transformers in the applications stated by Giuntini above.

Regarding Claim 20, Telefus in view of Giuntini teaches the method of claim 18, wherein the solid-state switch is coupled in series with a fuse (See Fig. 3B, showing SS switch in series with fuse) and wherein controlling the mechanical switch and the solid-state switch responsive to the state of the substation comprises: 
turning off the solid-state switch and then opening the mechanical switch responsive to a first fault condition ([0310]: “Upon detecting a fault or hazardous condition (affirmative determination in block 2608) or in response to a manual or automated command to trip the circuit breaker, the switch controller 2470 will generate a gate control signal to place the solid-state switch 2410 into a switched-off state (block 2612). The switch controller 2470 will then proceed to process data from the zero-crossing detection circuitry 2440 to detect a target zero-crossing event (e.g., a positive transitioning zero-crossing event) on the line hot path (block 2614), and in response to detecting the target zero-crossing event (affirmative determination in block 2614), the switch controller 2470 will generate a switch control signal to place the air-gap electromagnetic switch 2420 into a switched-open state (block 2616)”).
Telefus does not explicitly teach allowing the fuse to open responsive to a second fault condition.
Giuntini teaches allowing the fuse to open responsive to a second fault condition ([0020]: “In one embodiment, system 100 further includes fuses (not shown in FIG. 1) coupled to UPSs 102, 104, 106, 108 that are configured to electrically disconnect UPSs 102, 104, 106, 108 from system 100 when a fault condition occurs”; [0038]: “the fault current (i.e., current delivered in response to a fault condition) provided by ring bus 318 through static switch modules 340, 342, 344 is configured to be sufficient to blow a fuse associated with the faulted UPS to disconnect the faulted UPS from system 300”; [0042]: “fuses 404, 504 are configured to electrically disconnect UPSs 402, 502 from ring bus 410, 510 and loads 414, 514 when fuses 404, 504 receive a current that exceeds a predetermined current threshold. When the fault condition results in substantially no power generated by UPSs 402, 502, ring buses 410, 510 are configured to provide a fault current that exceeds the current threshold to fuses 404, 504. Fuses 404, 504 are melted by the fault current to electrically disconnect faulted UPSs 402, 502.”; [0048]: “if a UPS has a fault condition, controller 200 is configured to close a respective static switch to facilitate transmitting sufficient fault current from the ring bus to the fuse to disconnect the fuse”; Claim 3: “a first fuse coupled to said associated UPS, wherein said first fuse electrically disconnects said associated UPS from said ring bus in response to a fault current from said ring bus exceeding a predetermined threshold, wherein said at least one static switch is selectively switchable to selectively bypass said at least one choke to provide the fault current to said first fuse.”; Claim 20: “electrically disconnecting the associated UPS from the ring bus by electrically disconnecting a fuse associated with the associated UPS using the fault current, wherein the fault current exceeds a predetermined threshold current of the fuse”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include teaches allowing the fuse to open responsive to a second fault condition, as taught by Giuntini.
Doing so would allow one to avoid damage by clearing a fault with a fuse, as is known in the art to be a simple means for doing so, if it is determined that the proper circumstances for the fuse to do so exist, as taught by Giuntini.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Telefus (US PGPub No. US 20200366079 A1) in view of Giuntini (US PGPub No. US 20180076659 A1) and Park (B. -R. Park, S. -W. Han and H. -Y. Cha, "Diode Bridge Embedded AlGaN/GaN Bidirectional Switch," in IEEE Electron Device Letters, vol. 36, no. 4, pp. 324-326, April 2015, doi: 10.1109/LED.2015.2398459.).

Regarding Claim 11, Telefus in view of Giuntini teaches the apparatus of claim 10.
Telefus does not explicitly teach wherein the solid-state switch comprises a diamond switch or a pair of antiparallel-connected semiconductor switches.
Giuntini teaches wherein the solid-state switch comprises…a pair of antiparallel-connected semiconductor switches (See Figs. 3 and 4, showing antiparallel configuration; [0037]: “Static switch modules 340, 342, 344 are coupled between ring bus 318 and UPSs 302, 304, 306, respectively. Static switch modules 340, 342, 344 may include, but are not limited to, thyristors and insulated gate bi-polar transistors (IGBTs).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include wherein the solid-state switch comprises…a pair of antiparallel-connected semiconductor switches, as taught by Giuntini.
Doing so would allow one “to provide a low impedance path between the faulted UPS and ring bus 318, thereby facilitating sufficient fault current to disconnect the faulted UPS and maintaining or improving power quality at the loads using the power provided through ring bus 318”, as taught by Giuntini [0038], in order to maintain power quality at the devices comprising the load and prevent damage from the faults.
Park teaches wherein the solid-state switch comprises a diamond switch (See Fig. 1(d), showing diamond switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include wherein the solid-state switch comprises a diamond switch, as taught by Park.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Regarding Claim 19, Telefus in view of Giuntini teaches the method of claim 18.
Telefus does not explicitly teach wherein the solid-state switch comprises a diamond switch or a pair of antiparallel-connected semiconductor switches.
Giuntini teaches wherein the solid-state switch comprises…a pair of antiparallel-connected semiconductor switches (See Figs. 3 and 4, showing antiparallel configuration; [0037]: “Static switch modules 340, 342, 344 are coupled between ring bus 318 and UPSs 302, 304, 306, respectively. Static switch modules 340, 342, 344 may include, but are not limited to, thyristors and insulated gate bi-polar transistors (IGBTs).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include wherein the solid-state switch comprises…a pair of antiparallel-connected semiconductor switches, as taught by Giuntini.
Doing so would allow one “to provide a low impedance path between the faulted UPS and ring bus 318, thereby facilitating sufficient fault current to disconnect the faulted UPS and maintaining or improving power quality at the loads using the power provided through ring bus 318”, as taught by Giuntini [0038], in order to maintain power quality at the devices comprising the load and prevent damage from the faults.
Park teaches wherein the solid-state switch comprises a diamond switch (See Fig. 1(d), showing diamond switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Telefus to include wherein the solid-state switch comprises a diamond switch, as taught by Park.
Doing so would allow one to apply the beneficial aspects of the invention of Park to improve the circuit breaker application of Telefus, namely that as discussed in Section I, Paragraph 2: “The proposed switch requires only one gate driver and minimizes parasitic resistance and inductance due to the diode embedment, which not only reduces the chip area dramatically, but also allows faster switching operation”, as suggested in Section I, Paragraph 1 of Park: “AlGaN/GaN based high efficient DC-DC and AC-AC converters and DC-AC inverters have been strongly desired for power supply circuits in various electronics such as home appliances and industrial use”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US PGPub No. US 20170179721 A1), pertaining to a high voltage intelligent switching apparatus, including controlling a plurality of switching elements to lengthen the life of power structures;
Makino (US PGPub No. US 20170353028 A1), pertaining to a power supply device, including control of switching and inclusion of rectifying circuitry to suppress inrush current generated at the time of recovery from a power failure without being affected by the operating state of a booster circuit unit and fluctuations in an AC voltage;
Reed (US PGPub No. US 20180083438 A1), pertaining to reducing inrush current to an electrical component including pre-charging via control of switching elements;
Mehraeen (US PGPub No. US 20200106258 A1), pertaining to a circuit breaker using two switches to speed up time of zero-crossing, including the use of semiconductor switching devices such as IGBTs and IGCTs and other silicon based semiconductor structures;
Harada (US PGPub No. US 20150194903 A1), pertaining to a power converter including control of a plurality of switches coupled to a transformer;
Sokolovs (Sokolovs, Alvis & Galkin, Ilya. (2010). Matrix Converter Bi-directional Switch Power Loss and Cooling Condition Estimation for Integrated Drives. Scientific Journal of Riga Technical University. Power and Electrical Engineering. 27. 138-141. 10.2478/v10144-010-0036-9.), pertaining to a diode bridge bidirectional switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863